Title: From John Adams to Ward Nicholas Boylston, 20 May 1821
From: Adams, John
To: Boylston, Ward Nicholas



Dear Sir
Montezillo May 20th 1821.

It flatters me to find that from your lofty elevation, so near the summit of your Wachusett you sometimes look down upon our three blue hills and even over my montezillo all of which are Molehills in comparison with your superb high places. Can you see the Boylston hill in Brookline? Your barns have been seen from that enchanting spot. I look with longing eyes from one of my montezillo’s at your Andes, but this is to me forbidden fruit. The grapes are sweet though they are out of my reach. The gurgle is tempting though I cannot get at it.
You made so good a lawgiver that I regret your resolution not to be a Legislator but I cannot blame you.
My son at the expense of labour enough to have worn out an Hercules has produced an heavy book upon Weights. It is a nobler monument than the Castle of Blenheim but nothing will come of it. He is labouring like Sysiphus up an Hill too steep and high I fear for a New England man especially an Adams to climb. The prejudices against yankees and Adamses are too strong. The posterity of the ancient Tories are the principal creators and destroyers of reputations and there is too much of the leaven of jealousy and envy among the posterity of the Whigs as there was among their ancestors.
I have long been weary of the race of Politicsyour Cousin 
John Adams